Title: Notes on Newspaper Articles, 21 February 1798
From: Jefferson, Thomas
To: 


          1797.
          
            
              Nov. 30.
              good cautions to prevent fire. Adams & Larkin’s paper of this date.
            
            
              Dec. 1.
              Pleasant’s paper. an excellent piece on the bank of the US.  shewing they draw 960,000 D. profits on 2. millions actual cash which is 48. per cent.
            
            
              
              Bache’s. Mc.kain’s charge on the subject of libels.
            
          
          1798.
          Feb. 3. & 5 16. Brown’s paper, 3 excellent pieces (by Tenche Coxe) the 1st. fixg. the dates of the commencemt of British & French spolians
          Feb. 5. Greenleaf’s paper. a piece signed Ecclesiasticus, shewing that the 1st. day of the week is not authorized as Sabbath by the example or precepts of our Saviour, or his apostles, or the primitive fathers. that they kept no Sabbath. that it was first ordained in the 4th. century by Constantine, & then only for the cities, leaving the country to pursue it’s agriculture
          21. do. answer by Sabbaticus.
        